DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 May 2019 was filed before the mailing date of the first Office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120 and 220 in Figures 1 and 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upaddhyaya (US 2015/0221973 A1).
Regarding claim 10, Upaddhyaya discloses a method for manufacturing an electrochemical energy storage device, the method comprising:
growing a solid-state anode layer; growing a solid-state electrolyte layer; growing a solid-state cathode layer (concentric growth of active materials and electrolyte, Upaddhyaya Abstract and [0032-0034]);
wherein at least two adjacent ones out of the solid-state anode layer, the solid-state electrolyte layer, and the solid-state cathode layer are grown as a solid-state single-crystal with varying chemical compositions between the related layers (continuous deposition within different reactor precursor sections to form different compositional layers of a single crystal, Upaddhyaya [0018-0027]), 
and wherein the solid-state electrolyte layer has an ionic conductivity higher than 10−6 S/cm (room temperature ionic conductivity greater than 5x10-7 S/cm, Upaddhyaya [0020]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (such as the range of conductivity listed by Upaddhyaya compared to that listed in instant claim 1), a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

	Regarding claim 11, Upaddhyaya discloses the method of claim 10 above and discloses wherein the energy storage device is a Li-ion solid-state battery (Upaddhyaya Abstract).
	Regarding claim 12, Upaddhyaya discloses the method of claim 10 above and discloses wherein the solid-state anode layer, the solid-state electrolyte layer, and the solid-state cathode layer are layers of the same solid-state single-crystal, wherein chemical compositions of the related layers are different from one and another (continuous deposition within different reactor precursor sections to form different compositional layers of a single crystal, Upaddhyaya [0018-0027]).
	Regarding claim 20, Upaddhyaya discloses the method of claim 10 above and discloses wherein at least two adjacent layers of the anode layer, the electrolyte layer, and the cathode layer are grown as a homo-epitaxial single crystal using CVD (concentric growth of active materials and electrolyte via continuous deposition using CVD, Upaddhyaya [0018, 0026-0027, 0032-0034]).

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalère et al. (J. of Power Sciences, 2014), in view of Deng et al. (Chem. Mater., 2018) and Anantharamulu et al. (J. Mater. Sci., 2011).
Regarding claim 10, Lalère teaches a method for manufacturing an electrochemical energy storage device (an all-solid state symmetric monolithic sodium ion battery, Lalère Abstract; preparation method in Lalère Section 2, paragraphs 1-2 and 6) wherein the solid-state electrolyte layer has an ionic conductivity higher than 10−6 S/cm (Na3Zr2Si2PO12 solid electrolyte – NASICON type – has ion conductivity of 1.5 × 10−3 S/cm at the battery’s operating temperature of 200°C, Lalère Abstract).
Lalère fails to teach that the method comprises growing a solid-state anode layer; growing a solid-state electrolyte layer; growing a solid-state cathode layer; wherein at least two adjacent ones out of the solid-state anode layer, the solid-state electrolyte layer, and the solid-state cathode layer are grown as a solid-state single-crystal with varying chemical compositions between the related layers.
Deng, Introduction section 1, para. 3). Deng also teaches that the solid-state electrolyte layer has an ionic conductivity higher than 10−6 S/cm (Deng Fig. 9, room temperature conductivity on the order of 10-5 S/cm).
Anantharamulu, which is analogous in the art of NASICON applications, teaches that single crystals of NASICON can be obtained by flux growth to yield single-phase NASICON with low impurities (Anantharamulu, “Evolution of Nasicon” section, para. 1)
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the all-solid state battery taught by Lalère to use the NASICON material for both the electrodes as well as the electrolyte as taught by Deng with the motivation to achieve homogeneous interfaces. Additionally, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to grow these NASICON layers of electrode/electrolyte/electrode as a single crystal using flux growth as taught by Anantharamulu to yield a low impurity single-phase crystal. Thus, all limitations of instant claim 10 are rendered obvious by Lalère as modified by Deng and Anantharamulu.
	Regarding claim 11, modified Lalère teaches the limitations of claim 10 above and teaches wherein the energy storage device is a Na-ion solid-state battery (all-solid state symmetric monolithic sodium ion battery, Lalère Abstract).
	Regarding claim 12, modified Lalère teaches the limitations of claim 10 above and teaches wherein the solid-state anode layer, the solid-state electrolyte layer, and the solid-state cathode layer are layers of the same solid-state single-crystal, wherein chemical compositions of the related layers are different from one and another (single crystals of NASICON obtained by flux growth, Anantharamulu, “Evolution of Nasicon” section, para. 1; substitution with transition metals gives tailored conductivities and differing compositions at electrodes, Deng intro section 1, para. 3).
Regarding claim 13, modified Lalère teaches the limitations of claim 10 above and teaches a base material of at least two adjacent layers of the anode layer, the electrolyte layer, and the cathode layer comprises a NASICON crystal structure (NASICON material used simultaneously as both electrodes and electrolytes, forming homogeneous interfaces between the electrodes and the electrolyte – see Deng, Introduction section 1, para. 3).
Regarding claim 14, modified Lalère teaches the limitations of claim 10 above and teaches the base material comprising the NASICON crystal structure is Na1+xZr2(PO4)3−x(SiO4)x, where x lies between 0 and 3 (base material is Na3Zr2Si2PO12, x = 2, Lalère Abstract; NASICON framework has the general formula NaxM2(SiO4)z(PO4)3–z, where x can vary between 0 and 4 and M is a transition metal cation, Deng Introduction section 1, para. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 15, modified Lalère teaches the limitations of claim 13 above and teaches that the method further comprises doping the anode layer with a first redox active transition metal; and doping the cathode layer with the first redox active transition metal or with a second redox active transition metal, which is different from the first redox active transition metal (substitution with transition metals for tailored conductivities of electrodes, Deng intro section 1, para. 3). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to use transition metal cations to substitute/dope the NASICON base material taught by Lalère in order to achieve desirable, tailored conductivities at both electrode ends, as taught by Deng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boilot et al. (Solid State Ionics, 1988) teaches that NASICON/silico-phosphate material can be prepared by grain-growth in sol-gel ceramics (Boilot section 1.4). 
Zhou et al. (Sensors and Actuators, 2007) teaches that a zirconia-free nasicon phase was formed at relatively low temperature from the sol-gel precursor powder and that sintered pellets produced from calcined sol–gel powder exhibited single-phase, homogenous microstructure (Zhou abstract).
From the teachings of Boilot and Zhou, one with ordinary skill in the art could use sol-gel methods (as an alternative to the flux-growth method taught by Anantharamulu in the 35 USC 103 section above) to grow the layers of cathode, electrolyte, and anode as homogenous NASICON crystal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727